Citation Nr: 1751111	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  07-19 218	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating for degenerative disc disease (DDD) of the lumbar spine in excess of 20 percent prior to March 13, 2013, and in excess of 10 percent thereafter.

2.  Entitlement to a compensable disability rating prior to March 13, 2013, and a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a compensable disability rating prior to March 13, 2013, and a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran in this case served on active duty from August 1940 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2015 Remand, the Board specified that the VA examiner and the RO should consider whether radiculopathy was present and, if so, the severity.  In a January 2017 rating decision, the RO awarded separate 10 percent ratings for right and left lower extremity radiculopathy.  Also, the RO reduced the award for the service-connected lumbar spine disability to 10 percent.  Therefore, the claims on appeal have been restated to reflect these developments.  The radiculopathy claims are inextricably intertwined with the lumbar spine claim, so are properly before the Board as part of the original appeal of the lumbar spine claim.

In October 2015, the Board also remanded the Veteran's claim of entitlement to a total disability rating based on individual unemployability with instructions that it should not be returned to the Board unless the Veteran perfected an appeal.  That claim was denied by the RO in the January 2017 rating decision.  The Veteran has not perfected an appeal of that denial, so that claim is not before the Board.

In the 2015 remand, the Board also referred unadjudicated claims to the RO for action.  A January 2017 deferred rating decision noted the RO was unable to identify the documents raising such claims.  The Veteran's VA Form 9 in April 2013 raised a claim for an increased rating for hearing loss, and an August 2013 statement (labeled as "correspondence") raised claims for service connection for malaria, hernia, "jungle rot," and dental issues.  These issues are again REFERRED for action by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On October 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, when the Veteran was notified his case had returned to the Board, he responded that he wanted to withdraw all pending appeals.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




[	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.


		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


